TabBell, J.,
delivered the opinion of the court.
C. A. Green purchased a ticket at Saulsbury, Tenn., entitling him to a conveyance, on the cars of the M. & C. R. R. Co., thence to Corinth, Miss. The then next passenger train was due at Saulsbury about half-past four a. m., at which hour the plaintiff in the action was at the depot of the company *782ready to take passage. The train, however, ran about sixty yards beyond the platform, where it momentarily halted, and then proceeded on its way, without affording the plaintiff an opportunity to get on board. The next conveyance was a freight train, about eight o’clock t&e same morning, on which the plaintiff was transported to Corinth. Thereupon this action was instituted. The jury returned a verdict of $1,500 for plaintiff, and the company prosecuted this writ of error.
The following are assigned as errors :
1. In permitting plaintiff to give in evidence that he was attended by his granddaughter.
2. In not permitting defendants to show that the train was behind time.
3. In not permitting the conductor to testify that ho came out at the station to see whether there were any passengers to take the train.
4. In not permitting the conductor to testify whether it was exceedingly unusual for passengers to take that train at that depot.
5. In not permitting defendant to prove that there were other passenger trains each day in the direction plaintiff wished to go.
6. In not permitting the conductor to explain why he went .ahead and did not back to the platform.
7. In not permitting the conductor to testify that he did not <see the plaintiff.
8. In not permitting defendant to prove that Saulsbury platform was towards the bottom of a very steep grade, down which the train approached the station.
9. In not permitting the conductor to testify that he .approached Saulsbury running very fast to make up lost time.
10. In not permitting the, brakeman to testify that he told the conductor as to passengers at the depot.
11. In not permitting defendant to prove the good character ■of the conductor.
12. In giving plaintiff’s 1st charge.
*78313. Iii refusing to allow defendant to introduce the timetable and schedule, to show that the train was behind time.
This action between individuals would be one simply of a broach of contract. There is no evidence of injury to the person or feelings of plaintiff, nor damage to his business or family. His family was not shown to be ill, nor that his business suffered by his delay. No malice, oppression, or insult was proved to have entered into the failure of the train to stop at the depot where plaintiff was waiting to get on board as a passenger.
Between individuals the plaintiff could recover only actual ■damages. Something moré is permitted, however, as against public carriers, by way of punishment for the neglect of a duty to travelers. It is the only mode of enforcing upon the associations or corporations the observance of the duty which was disregarded in this instance. 2 Redf., § 182.
Proof of the presence of plaintiff’s grandchild would seem to have been improper, for the reason that she had a right of action in her own behalf, and a judgment in her favor would inflict double damages on the company if her presence with the plaintiff gave him an increased recovery.
This action is for damages to the plaintiff, and not his granddaughter. .
The character of the conductor was in no way involved in this case, and it would have no influence on the verdict.
The question in litigation was one of fact and intention; character of the conductor was too remote. Did, or did' not, the company fulfill its obligations? If not, why not?
The other matters, however, to which exceptions were taken and assigned for error, would seem to be legitimate subjects of inquiry in every case of this character, not as conclusive, but as characterizing the transaction and aiding the jury in fixing the damages. No two cases are alike. Each is attended with more or less of circumstances to be considered in awarding ■damages. In some, damages should be greater, in others, less, *784according to the attending facts and circumstances. Sedg., 533, et seq., and notes.
The case at bar combines the twofold aspect of a breach of' contract and the neglect of a public duty, but unattended by any circumstances of malice, insult, personal injury, damages to business, mental or physical suffering, or other grounds of' punitive damages.
While in such a case more than actual damages may be awarded against common carriers, by way of punishment and' protection to the public, the finding of the jury in this instance-is excessive, and for this reason the judgment must be reversed.
Reversed and remanded.